                                                       THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE

 9   AMAR SAFADI,                                             CASE NO. C18-1304-JCC
10                              Plaintiff,                    ORDER
11          v.

12   THE UNITED STATES, et al.,

13                              Defendants.
14

15          This matter comes before the Court sua sponte. On September 6, 2018, Magistrate Judge
16   Brian Tsuchida granted Plaintiff’s motion to proceed in forma pauperis and recommended that
17   Plaintiff’s complaint be reviewed under 28 U.S.C. § 1915(e)(2)(B) prior to the issuance of a
18   summons. (Dkt. No. 4.)
19          The Court must dismiss an in forma pauperis complaint at any time if it fails to state a
20   claim, raises frivolous or malicious claims, or seeks monetary relief from a defendant who is
21   immune from such relief. 28 U.S.C. § 1915(e)(2)(B). In order to state a claim for relief, a
22   pleading must contain “a short and plain statement of the grounds for the court’s jurisdiction”
23   and “a short and plain statement of the claim showing that the pleader is entitled to relief.” Fed.
24   R. Civ. P. 8(a)(1), (2). At a minimum, a complaint must put defendants on notice of what wrongs
25   they committed against the plaintiff. See McHenry v. Renne, 84 F.3d 1172, 1180 (9th Cir. 1996).
26          The Court previously dismissed Plaintiff’s complaint without prejudice and with leave to


     ORDER
     C18-1304-JCC
     PAGE - 1
 1   amend because Plaintiff did not allege how the named Defendants injured him. (Dkt. No. 21.)

 2   Plaintiff filed two amended complaints and three motions for findings of fact and conclusions of

 3   law, all of which are substantively similar. (See Dkt. Nos. 22, 23, 24, 25, 26.) Regardless of

 4   which filing the Court takes as the operative amended complaint, it fails to state a claim. In his

 5   first amended complaint, Plaintiff appears to be contesting the validity of both his state court

 6   dissolution proceedings and Washington State’s dissolution proceedings procedure. (See Dkt.

 7   No. 22.) But Plaintiff fails to allege this Court’s authority to review those proceedings. (Id.) In

 8   his second amended complaint, Plaintiff seeks many kinds of relief, including issuance of a
 9   presidential pardon; halting child support enforcement nationwide; protecting national parks,
10   public lands, and the environment for future generations; supporting health, science, education,
11   and infrastructure; and abolishing all debtors’ prisons. (Dkt. No. 25.) He names the United States
12   and all of its states and territories as Defendants. (Id.) In this complaint, it appears that Plaintiff is
13   just attempting to use this Court to change everything he does not like about the United States
14   and its laws. (See id.) Plaintiff does not allege how any of the relief sought would cure a harm he
15   has suffered. (See id.) Plaintiffs’ three motions for findings of fact and conclusions of law,
16   should they be construed as complaints, suffer from the same problems. (See Dkt. Nos. 23, 24,
17   26.)
18           Even applying the Ninth Circuit’s directive to construe pro se complaints liberally, the

19   Court cannot find that Plaintiff has stated a claim upon which relief can be granted. See Hebbe v.

20   Pliler, 627 F.3d 338, 342 (9th Cir. 2010). Accordingly, the Court DISMISSES Plaintiff’s

21   amended complaint without prejudice.

22           DATED this 19th day of December 2018.




                                                              A
23

24

25
                                                              John C. Coughenour
26                                                            UNITED STATES DISTRICT JUDGE

     ORDER
     C18-1304-JCC
     PAGE - 2
